 [*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.  

 

Exhibit 10.4

 

AM Product Distribution Agreement

 

This AM PRODUCT DISTRIBUTION AGREEMENT (this “Agreement”) is made and entered
into as of the Closing Date (as defined in the Stock Purchase Agreement (as
defined below)) (the “Effective Date”), by and between Spansion LLC, a Delaware
limited liability company (“Spansion”), and Fujitsu Suemiconductor Limited, a
Japanese corporation (“FSL”). Spansion and FSL are hereinafter also referred to
as the “Parties” and individually as a “Party.”

 

RECITALS

 

WHEREAS, FSL, Nihon Spansion Limited, a Japanese corporation (“Buyer”), and
Spansion have entered into a certain Stock Purchase Agreement effective as of
April 30, 2013 (“Stock Purchase Agreement”), pursuant to which, Buyer and
Spansion purchase from FSL, and FSL sells to Buyer and Spansion, FSL’s (and its
Subsidiaries’) fabless business of design, development, marketing, distribution
and sale of certain analog semiconductor products and microcontroller products,
pursuant to a series of transactions contemplated in the Stock Purchase
Agreement (such transactions, “Transactions”); and

 

WHEREAS, in connection with the Transactions, FSL and Spansion wish to enter
into an arrangement for FSL’s distribution of the AM Products (as defined in the
Stock Purchase Agreement), in accordance with the terms and conditions of this
Agreement;

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and other terms and conditions contained herein, Spansion and FSL
agree as follows:

 

AGREEMENT

 

1.

DEFINITIONS; INTERPRETATION.

 

1.1     Terms Defined in this Agreement. The following terms when used in this
Agreement shall have the following definitions. Capitalized terms that are used
in this Agreement but not defined herein shall have the meanings set forth in
the Stock Purchase Agreement.

 

1.1.1     “ACN Procedures” means Spansion’s then-current standard procedures for
providing notification of product and product-related changes, as provided to
FSL in writing from time to time.

 

1.1.2     “Action Plan” has the meaning set forth in Section 13.2.1.

 

1.1.3     “AM Product Assembly and Test Services Agreement” means the AM Product
Assembly and Test Services Agreement entered into by and between FSL and
Spansion as of the Effective Date.

 

1.1.4     “AM Product Foundry Agreement” means the AM Product Foundry Agreement
entered into by and between FSL and Spansion as of the Effective Date.

 

 

1 


--------------------------------------------------------------------------------

 

 

1.1.5     “AM Product Manufacturing Agreements” means, collectively, the AM
Product Foundry Agreement, AM Product Sort Services Agreement and AM Product
Assembly and Test Services Agreement.

 

1.1.6     “AM Product Sort Services Agreement” means the AM Product Sort
Services Agreement entered into by and between FSL and Spansion as of the
Effective Date.

 

1.1.7     “Assigned Spansion Trademarks” mean those Spansion Trademarks, if any,
that were assigned to Spansion or any of its Affiliates pursuant to any of the
Transaction Agreements.

 

1.1.8     “Best Efforts” means the efforts that a prudent Person desiring to
achieve a particular result would use in order to achieve such result reasonably
expeditiously. An obligation to use “Best Efforts” does not require the Person
subject to such obligation to take actions that would result in a materially
adverse change in the benefits to such Person of this Agreement.

 

1.1.9     “Binding Forecast” has the meaning set forth in Section 4.1.

  

1.1.10     “Binding Period” has the meaning set forth in Section 4.1.

 

1.1.11     “Channel Partner” means any Entity other than an FSL Affiliate who is
appointed by FSL as a sub-distributor or sales representative of FSL, pursuant
to a written agreement between FSL and such Entity, in accordance with
Section 5.2. A list of Channel Partners as of the Effective Date is set forth in
Schedule 1.1.11, and all Persons on such list are deemed to have been approved
in advance by Spansion pursuant to Section 5.2 below. FSL will provide Spansion
with an updated Schedule 1.1.11 or other reasonable form of notice from time to
time whenever it appoints a new Channel Partner or terminates an existing
Channel Partner.

 

1.1.12     “Customer” means an Entity, other than FSL in its capacity as
distributor hereunder, that purchases AM Products, but excluding
Sub-distributors.

 

1.1.13     “Custom AM Product” means any AM Product that has sufficiently unique
attributes that it may only be sold to a single Customer or to a limited number
of Customers. [*]

 

1.1.14     “Design Mark” has the meaning set forth in Schedule 6.5.

 

1.1.15     “Documentation” means any and all documents or materials, whether in
printed form or in any electronic form or media, that relate to AM Products and
are provided by Spansion to FSL hereunder, including marketing materials and
brochures, manuals, published AM Product price lists and AM Product
specifications, but expressly excluding documents that constitute Confidential
Information of Spansion.

 

1.1.16     “Entity” means any Person (other than an individual).

 

1.1.17     [*]

 

 

2
 [*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.  

--------------------------------------------------------------------------------

 

 

1.1.18     “FAEs” has the meaning set forth in Section 8.2.

 

1.1.19     “Forecast” has the meaning set forth in Section 4.1.

 

1.1.20     “Forecasted AM Product Requirements” has the meaning set forth in
Section 4.1.

 

1.1.21     [*]

 

1.1.22     “FSL Contributed Accounts” has the meaning set forth in Section 10.5.

 

1.1.23     [*]

 

1.1.24     “FSL Territory” means [*].

 

1.1.25     “Guidelines” has the meaning set forth in Section 6.5.

 

1.1.26     “INCOTERMS 2010” means the International Rules for the Interpretation
of Trade Terms, published by the International Chamber of Commerce in the year
2010.

 

1.1.27     “Initial Purchase Price” has the meaning set forth in Section 11.3.

 

1.1.28     “Initial Term” has the meaning set forth in Section 19.1.

 

1.1.29     [*].

 

1.1.30     [*]

 

1.1.31     “Marketing Plan” has the meaning set forth in Section 10.1.2.

 

1.1.32     [*]

 

1.1.33     “Production Volume” means, for a particular Technology for a
particular Quarter, Spansion’s projected volume of Wafer Outputs for such
Technology during such Quarter, as reasonably determined by Spansion at the
beginning of the relevant Quarter.

 

1.1.34     “Purchase Orders” has the meaning set forth in Section 3.1.

 

1.1.35     “Purchase Price” means the price per AM Product at which Spansion
shall sell such AM Product to FSL in accordance with Section 11.

 

1.1.36     “Quarter” means a Spansion fiscal quarter.

 

1.1.37     “Reduced Sales Price” has the meaning set forth in Section 11.3.2.

 

1.1.38     “Renewal Term” has the meaning set forth in Section 19.1.

 

1.1.39     “RSP” has the meaning set forth in Section 11.2.

 

 

 3
  [*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions. 

--------------------------------------------------------------------------------

 

 

1.1.40     “Spansion Board” means the Board of Directors of Spansion.

 

1.1.41     “Spansion Trademarks” means any trademarks, trade names, service
marks or logos (“Trademarks”) used by Spansion or its Affiliates in connection
with AM Products, including those Trademarks set forth in Schedule 1.1.41.

 

1.1.42     “Standard AM Product” [*]

 

1.1.43     “Sub-distributors” [*]

 

1.1.44     “Technology” means each process technology used by Spansion in the
production of AM Products. [*]

 

1.1.45     “Term” has the meaning set forth in Section 19.1.

 

1.1.46     “Trademark License Agreement” means the Trademark License Agreement
entered into by and between FSL and Spansion as of the Effective Date.

 

1.1.47     “VAT” has the meaning set forth in Section 11.7.

 

1.1.48     “Wafer Output” means a semiconductor wafer manufactured by or for
Spansion for a specific Technology.

 

1.1.49     “Warranty Period” has the meaning set forth in Section 14.1.

 

1.2     Interpretation.

 

1.2.1     Certain Terms. The words “hereof,” “herein,” “hereunder” and similar
words refer to this Agreement as a whole and not to any particular provision of
this Agreement. The term “including” is not limited and means “including without
limitation.”

 

1.2.2     Section References; Titles and Subtitles. Unless otherwise noted, all
references to Sections, Schedules and Exhibits herein are to Sections, Schedules
and Exhibits of this Agreement. The titles, captions and headings of this
Agreement are inserted for convenience of reference only and are not intended to
be a part of or to affect the meaning or interpretation of this Agreement.

 

1.2.3     Reference to Entities, Agreements, Statutes. Unless otherwise
expressly provided herein, (a) references to an Entity include its successors
and permitted assigns, (b) references to agreements (including this Agreement)
and other contractual instruments shall be deemed to include all subsequent
amendments, restatements and other modifications thereto or supplements thereof
and (c) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such statute or regulation.

 

 

4 
 [*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.  

--------------------------------------------------------------------------------

 

 

2.

APPOINTMENT; GRANT OF RIGHTS

 

2.1     Grant of Distribution Rights.

 

2.1.1     Grant of Rights. Subject to the terms and conditions of this
Agreement, Spansion grants to FSL, during the Term, (a) an exclusive (even as to
Spansion) right to market, sell and otherwise distribute AM Products, directly
or indirectly (including through Sub-distributors), to [*], and (b) a
non-exclusive right to market, sell and otherwise distribute AM Products,
directly or indirectly (including through Sub-distributors), to [*] that are not
[*]. For the avoidance of doubt, the foregoing rights include the exclusive
(even as to Spansion) right for FSL to appoint sub-distributors and sales
representatives in the FSL Territory and with respect to any [*]. Spansion
acknowledges and agrees, in planning and conducting its marketing, sales and
distribution of AM Products, (i) to respect the relationships between FSL
(including Sub-distributors) and [*] and not to interfere, or permit or cause
any other Person to interfere, with such relationships, and (ii) not to, and not
to permit or cause any other Person to, market, sell and otherwise distribute AM
Products, directly or indirectly, to any [*]. For the avoidance of doubt, the
term “interfere” will be deemed to exclude responses by Spansion itself or other
Spansion distributors to requests by [*] without solicitation by Spansion or
such other distributors to purchase AM Products from Spansion or such other
distributors. No other grant of distribution rights to FSL is implied by this
Agreement. For the avoidance of doubt, FSL’s rights granted hereunder exclude,
among other things, the right to market, sell and otherwise distribute AM
Products to Persons other than [*], provided that the foregoing shall not apply
with respect to Spansion’s obligation to pay a commission fee for each AM
Product sold to FSL Contributed Accounts pursuant to Section 10.5.

 

2.1.2     Location of Sale. For purposes of determining the location of a sale
of any AM Product, the “ship to” location on the Purchase Order shall be
determinative.

 

2.2     FSL Obligations and Restrictions.

 

2.2.1     Best Efforts. FSL shall use its Best Efforts to promote the sale of AM
Products to the [*]. In light of the foregoing, the application of the
provisions of Section 2306(2) of the California Commercial Code to the Parties
(and other comparable or similar Applicable Laws and principles of common law)
is hereby excluded.

 

2.2.2     Commitments. Notwithstanding anything to the contrary herein, FSL
shall have no right to make any commitment on behalf of Spansion with respect to
AM Product availability.

 

2.2.3     [*]. FSL agrees that, during the term of this Agreement, it will not,
itself or through its Subsidiaries or Affiliates whose business decisions FSL
has the power to direct, market, sell or otherwise distribute [*], without the
prior written consent of Spansion on each occasion; provided, however, that FSL
may, itself or through its Subsidiaries or Affiliates whose business decisions
FSL has the power to direct, market, sell or otherwise distribute (a) to any [*]
any product set forth in Schedule 2.2.3, or (b) to [*] any products that are
otherwise expressly permitted under the Stock Purchase Agreement or any other
Transaction Agreement to be marketed, sold or otherwise distributed. Further, if
FSL notifies Spansion at any time of its desire to market, sell or otherwise
distribute [*], whether itself or through any of its Subsidiaries or Affiliates
whose business decisions FSL has the power to direct, then Spansion agrees to
discuss each such request with FSL in good faith, but Spansion shall have no
obligation to approve such [*].

 

 

 5
 [*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.  

--------------------------------------------------------------------------------

 

 

2.2.4     Inventory Reporting. FSL will report on the amount and status of any
AM Product inventory held by FSL [*], and will provide Spansion with point of
sales reports (providing the types of information specified in Schedule 2.2.4)
[*] (and will use Best Efforts to enable the provision of such point of sales
reports [*] in a format to be agreed upon by the Parties in writing.

 

3.

ORDERING; SHIPPING

 

3.1     Orders. FSL will accept purchase orders for AM Products from Customers
and Channel Partners, in accordance with its customary practices. To purchase AM
Product(s) from Spansion and/or its Affiliates, FSL and/or its Affiliates shall
issue purchase orders for AM Products (“Purchase Orders”), which shall specify
the Purchase Order number, type and quantity of AM Product(s) ordered, Purchase
Price (and the price to be paid to FSL for the AM Product(s) by the relevant
Customer or Channel Partner), place(s) of delivery (which shall be the location
identified in the relevant Customer or Channel Partner purchase order issued to
FSL and/or its Affiliates), and delivery date(s). These Purchase Orders may take
the form of electronic submissions in a mutually-acceptable format (including
submissions currently referred to as [*]) so long as they contain the same
information specified above for Purchase Order, even if such submissions may not
be referred to specifically as “purchase orders” when transmitted. FSL and/or
its Affiliates shall place each Purchase Order with Spansion and/or its
Affiliates sufficiently in advance of the delivery date to allow for Spansion’s
AM Product delivery lead times, as set forth in Spansion’s most recent lead time
report provided to FSL (which, with respect to any AM Products manufactured
pursuant to the AM Product Manufacturing Agreements, shall be consistent with
the lead times set forth therein). Spansion shall accept any Purchase Order
submitted by FSL and/or its Affiliates to the extent that such Purchase Order
(a) conforms to the foregoing lead times, (b) provides for AM Product volumes
that are consistent with the volumes set forth in the corresponding Binding
Forecast, and (c) does not provide for a “ship to” location, Customer or
Sub-distributor that is inconsistent with FSL’s and its Sub-distributors’
distribution rights hereunder. [*] Spansion shall notify FSL and, if applicable,
the FSL Affiliate issuing the Purchase Order, as soon as possible if Spansion
believes that a Purchase Order for AM Products does not meet the foregoing
requirements for acceptance by Spansion. In the event of any discrepancy between
a Purchase Order or any response thereto and the terms or conditions of this
Agreement, the terms and conditions of this Agreement shall prevail and any
inconsistent, conflicting or additional terms set forth in such Purchase Order
or response shall be deemed null and void.

 

3.2     [*]

 

3.3     [*]. FSL may [*], upon written notice to Spansion at least [*]. Spansion
will determine [*] with respect to [*] where notice of [*], in advance of [*]
and apply [*] to [*], although the Parties acknowledge that exceptions may be
made on a case-by-case basis [*]

 

 

 6
 [*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.  

--------------------------------------------------------------------------------

 

 

3.4     [*]. FSL may [*], upon notice to Spansion at least [*], but only upon
the agreement of Spansion. [*] payable to Spansion in an amount [*]. Spansion
will also determine [*] with respect to [*]. Spansion will inform [*] of its [*]
in respect of [*] and apply such policies to [*] although the Parties
acknowledge that exceptions may be made on a case-by-case basis [*]

 

3.5     Shipping. Spansion shall notify FSL at the time of shipment as to the
quantity of AM Product(s) shipped and the specific shipping information. [*]
unless otherwise mutually agreed upon in writing by the Parties. Spansion shall
deliver the ordered AM Product by the applicable delivery date(s), provided that
[*]. Upon a bona fide, reasonable, [*], FSL may specify that AM Product
shipments may not be late and if Spansion has agreed in advance for [*] that a
particular shipment—or shipments [*]—will be subject to timeliness requirements,
then in the event that any shipment is delayed and not timely, FSL may direct
Spansion to ship such AM Products by reasonable premium transportation
designated by FSL and Spansion shall bear the reasonable expense of any
difference in cost due to such premium transportation. Spansion shall ship the
ordered AM Product(s) to the delivery address(es) set forth in the applicable
Purchase Order.

 

3.6     Title and Risk of Loss. Delivery of AM Products from any Spansion
facility to FSL, any Sub-distributor or any Customer shall be [*] in accordance
with INCOTERMS 2010, unless otherwise agreed in writing by the Parties, and
title and risk of loss shall pass from Spansion to FSL [*]. It is understood and
agreed that risk of loss shall reside with the Party that bore the risk of loss
at the time the loss or damage occurred, [*] regardless of when the loss or
damage is discovered.

 

3.7     [*]. AM Products assembled by or on behalf of (a) FSL or any Affiliate
of FSL prior to the Effective Date, or (b) FSL under the AM Product Assembly and
Test Services Agreement, shall be [*] in accordance with the terms and
conditions of this Agreement.

 

4.

FORECASTS; PRODUCT ALLOCATIONS

 

4.1     Forecasts. FSL, working together with Spansion, shall, [*], provide
Spansion with a non-binding forecast (a “Forecast”) setting forth FSL’s
projected AM Product needs [*] (“Forecasted AM Product Requirements”).
Notwithstanding the foregoing, each Forecast shall be firm and binding on both
Parties for the Forecasted AM Products Requirements for [*] set forth in such
Forecast ([*], the Forecast’s “Binding Period,” and the portion of the Forecast
corresponding to [*], the “Binding Forecast”). Each Forecast will be organized
by FSL on a product-by-product basis, and will contain a forecast for each AM
Product. Spansion shall use Best Efforts to increase or reduce, as applicable,
Production Volume to fulfill FSL’s Forecasted AM Product Requirements set forth
in each Forecast, and without limiting the foregoing, shall increase or reduce,
as applicable, Production Volume to fulfill the Forecasted AM Product
Requirements set forth in each Binding Forecast. Spansion shall in any event be
able to adjust Production Volume in order to take into account its assessment of
current market conditions.

 

5.

AFFILIATES AND CHANNEL PARTNERS

 

5.1     Right to Appoint Affiliates. FSL hereby grants to Spansion the right
during the Term to appoint any Affiliate of Spansion for purposes of accepting
and fulfilling Purchase Orders from FSL and its Affiliates hereunder [*]
Spansion hereby grants to FSL the right during the Term to appoint any Affiliate
of FSL as a sub-distributor or sales representative of FSL, or for purposes of
issuing Purchase Orders or otherwise purchasing AM Products under this Agreement
[*]

 

 

7
  [*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions. 

--------------------------------------------------------------------------------

 

 

5.2     Right to Appoint Channel Partners. Subject to the terms and conditions
of this Agreement, Spansion hereby grants to FSL the right during the Term to
appoint any Entity (through multiple tiers) that is not an Affiliate of FSL as a
sub-distributor or sales representative of FSL [*]

 

5.3     [*]

 

5.4     Termination of a Channel Partner. FSL shall have the right during the
Term to terminate one or more Channel Partners, provided that FSL provides prior
written notice to Spansion of any termination. [*]

 

6.

TRADEMARK LICENSE AND RESTRICTIONS; MAINTENANCE; DOCUMENTATION

 

6.1     Branding. Subject to pre-existing inventory which contains branding of
FSL and/or its Affiliates, all other AM Products will be Spansion-branded only,
as directed by Spansion, unless otherwise set forth in the Trademark License
Agreement or otherwise agreed by the Parties on a case-by-case basis.

 

6.2     License. Subject to the terms and conditions of this Agreement, Spansion
hereby grants to FSL a non-exclusive, royalty-free, fully paid up license
(including the right to grant sublicenses), during the Term, to use and display
the Spansion Trademarks anywhere in the world in connection with [*], in all
cases solely in connection with the marketing, promoting, advertising, sale and
distribution of AM Products as expressly permitted herein, and in connection
with FSL’s obligations set forth in Sections 5, 8, and 10. The license granted
to FSL under this Section 6.2 shall not include the right to use the Spansion
Trademarks to form combination marks with other Trademarks.

 

6.3     No Additional Rights. FSL shall not use any other Trademark confusingly
similar to the Spansion Trademarks in connection with the marketing, sales or
distribution of AM Products without the prior written approval of Spansion. FSL
understands and agrees that (a) as between the Parties, Spansion is the sole
owner of all right, title and interest in and to the Spansion Trademarks, (b)
the use of any Spansion Trademark in connection with this Agreement shall not
create in FSL any right, title or interest in or to the Spansion Trademarks, and
(c) all such use and goodwill associated therewith shall inure solely to the
benefit of Spansion. FSL shall not challenge the validity of the Spansion
Trademarks, nor shall FSL challenge or take any action inconsistent with
Spansion’s ownership of the Spansion Trademarks or the enforceability of
Spansion’s rights therein, unless, solely with respect to those Spansion
Trademarks that are not Assigned Spansion Trademarks, the Spansion Trademark in
question is used (without violation of Spansion’s rights) or owned by FSL or any
of its Affiliates (whether or not such Spansion Trademark is registered in any
particular jurisdiction) prior to Spansion’s adoption or use of the Spansion
Trademark, as demonstrated by FSL.

 

 

8 
 [*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.  

--------------------------------------------------------------------------------

 

 

6.4     Registration. Spansion shall retain the exclusive right to apply for and
obtain registrations for the Spansion Trademarks throughout the world. FSL, upon
Spansion’s reasonable request, agrees to reasonably cooperate with Spansion’s
preparation and filing of any applications, renewals or other documentation
necessary or useful to protect Spansion’s Intellectual Property Rights in the
Spansion Trademarks, including by providing Spansion with brochures, manuals,
advertisements and other materials concerning AM Products. Any cooperation that
FSL provides in accordance with this Section 6.4 shall be at Spansion’s sole
cost, provided that such costs are reasonably incurred.

 

6.5     Quality Control. All use of the Spansion Trademarks in connection with
the performance of this Agreement shall be in accordance with the Spansion
trademark guidelines attached hereto as Schedule 6.5, as may be reasonably
amended from time to time by Spansion upon reasonable prior written notice to
FSL (“Guidelines”)[*] FSL shall not use the Spansion Trademarks in connection
with the performance of this Agreement in any manner other than expressly
authorized by this Agreement. From time to time upon Spansion’s request, FSL
shall submit to Spansion samples of all FSL materials bearing the Spansion
Trademarks. If Spansion discovers any use of the Spansion Trademarks
inconsistent with the Guidelines on any such submitted samples, and delivers to
FSL a writing describing in reasonable detail the improper use, FSL shall
promptly cease or remedy such use.

 

6.6     Documentation. Subject to the terms and conditions of this Agreement,
Spansion grants to FSL a non-exclusive, royalty-free, fully paid up license
(including the right to grant sublicenses), during the Term, to use, display,
translate, modify to make consistent with in its own documentation, copy and
otherwise reproduce and distribute (either on its own, or in conjunction with,
or as incorporated in FSL product documentation) the Documentation anywhere in
the world in connection with [*], solely in connection with the marketing,
promoting, advertising, sale and distribution of AM Products as expressly
permitted herein, and in connection with FSL’s obligations set forth in
Sections 5, 8, and 10. [*]

 

6.7     Other Transaction Agreements. Notwithstanding the foregoing and for
clarity, nothing in this Section 6 is intended to limit, restrict or otherwise
modify any rights or licenses under any Intellectual Property Rights retained by
or granted to FSL or any of its Affiliates under any other Transaction
Agreement.

 

7.

[*]

 

8.

CUSTOMER SUPPORT RESPONSIBILITIES

 

8.1     [*]. FSL will maintain a [*] in order to better enable FSL [*]. FSL will
provide Spansion with [*], to better enable Spansion [*]. Spansion shall have no
right to use, and shall not use, any [*]. In the event FSL has an obligation to
[*], FSL will use reasonable efforts to [*] for the purposes set forth under
this Section 8.1. [*]

 

8.2     Post-Sale Applications Support. FSL and Spansion will provide reasonable
field applications support to Customers that are designing in AM Products ;
provided, however, that FSL shall have no obligation to provide any support to
field applications engineers (“FAEs”) to the [*].

 

 

9 
 [*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.  

--------------------------------------------------------------------------------

 

 

8.3     Warranty, Field Support. FSL will reasonably assist Spansion and
Customers in connection with Spansion’s compliance with and fulfillment of its
warranty policies and, specifically, with respect to the following Spansion
processes: Return Material Authorizations (RMAs); Customer Corrective Action
Requests (CCARs); and Advanced Change Notifications (ACNs). Spansion may alter
these processes from time to time in its sole discretion and upon prior written
notification to FSL, and FSL will assist Spansion in accordance with the revised
processes, provided that FSL will have no obligation to provide such assistance
if any such alterations would require FSL to incur significant additional costs
or compliance burdens[*]

 

8.4     Sub-distribution Channel Design Registration. FSL will assist Spansion
and Customers regarding Sub-distribution Channel Design Registrations on terms
and conditions, and in accordance with procedures, to be agreed by the Parties.

 

9.

CHANGES IN SPECIFICATIONS AND DESIGNS

 

Except as otherwise agreed by the Parties on a case-by-case basis: (a) with
respect to any proposed change to the specifications or designs of any AM
Product, or to a proposed change to cease further production of an AM Product,
Spansion shall notify FSL of the proposed change in accordance with the ACN
Procedures; and (b) Spansion will then commercially release such change, or
phase out production of an AM Product, in accordance with the ACN Procedures
(provided, however, that in each case, Spansion will take into account in the
timing of the release of such change, or the timing of the phase out of the AM
Product, as applicable, any concerns expressed to Spansion by FSL or any of
FSL’s Sub-distributors or Customers regarding the timing of such release or
termination). Spansion shall provide to FSL a copy of the ACN Procedures from
time to time, as and when updated.

 

10.

MARKETING; SALES

 

10.1     Global Marketing Policies and Campaign.

 

10.1.1     Marketing Policies. Spansion will establish global policies regarding
public relations and marketing, including the form and content of AM Product
marketing and promotional materials and advertisements, such policies to be
amended by Spansion from time to time in its reasonable discretion. Spansion
shall promptly notify FSL in writing of any amendments to such policies. FSL
shall comply with such policies, to the extent permitted by Applicable Law.

 

10.1.2     Marketing Campaign. Spansion will, on an annual basis, develop a
global marketing plan for AM Products, in consultation with FSL (each, a
“Marketing Plan”). Each Party will be responsible for performing the obligations
under each Marketing Plan which such Party has agreed to in writing, and FSL
shall bear all costs and expenses it has agreed in writing to bear in connection
therewith. Spansion will update each Marketing Plan on an as-needed basis.
Spansion will apportion its global marketing expenditures across all geographic
territories, including the FSL Territory, as it reasonably determines is
appropriate, taking into consideration AM Product sales opportunities. Spansion
agrees to use commercially reasonable efforts to consider FSL’s input as
Spansion creates and updates the Marketing Plan.

 

 

 10
 [*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.  

--------------------------------------------------------------------------------

 

 

10.2     Joint Marketing.

 

10.2.1     Restriction. If agreed in writing by the Parties, FSL may engage in
joint marketing or promotional campaigns in which both Parties are referenced.
The Parties agree and acknowledge that using Spansion-produced marketing
materials and the Spansion Trademarks in connection with FSL’s normal sales
activities (including by modifying Spansion marketing materials for
incorporation into FSL’s general product marketing materials in accordance with
Section 10.7.2) shall not constitute a joint marketing campaign.

 

10.2.2     Joint Campaign Activities and Costs. Notwithstanding Section 10.2.1,
FSL may request that Spansion establish and implement a joint marketing
campaign. Upon such request, Spansion may agree to establish such a joint
marketing campaign on terms to be agreed. [*]

 

10.2.3     Spansion Support. Upon FSL’s request, Spansion may, but [*],
participate in FSL-led marketing activities directed at a specific Customer or
group of Customers within the FSL Territory or at any [*]. Spansion’s decision
as to whether it will participate in such activities will take into account [*].

 

10.3     Market Intelligence. FSL will use commercially reasonable efforts to
keep Spansion informed of industry trends and competitive conditions that may
affect the sale of AM Products in the FSL Territory, to the extent FSL becomes
aware of such trends or conditions.

 

10.4     [*]; Efforts. FSL will [*] in the FSL Territory from time to time,
taking into account prevailing market conditions. FSL will use commercially
reasonable efforts to [*], taking into account prevailing market conditions.

 

10.5     [*] Neither FSL nor any Sub-distributor may engage in any Customer
referrals or design-in activities related to the AM Products [*] without the
prior written consent of Spansion on a case-by-case basis, such consent not to
be unreasonably conditioned, delayed, or withheld. [*]

 

10.6     [*]

 

10.6.1     [*]

 

10.6.2     Marketing Support. Spansion will, at Spansion’s sole cost, provide
FSL with all marketing application support reasonably requested by FSL in
connection with FSL’s demand creation activities, including by providing FSL
with a reasonable number of AM Product samples for use in connection with FSL’s
demand creation activities. FSL acknowledges that nothing in this Agreement
limits Spansion’s rights to contact customers of AM Products for support
purposes; provided, however, that Spansion may not contact [*] for support
purposes without providing reasonable prior written notice to FSL.

 

10.7     Marketing Materials.

 

10.7.1     Customization Assistance. FSL will, upon Spansion’s reasonable
request, assist Spansion with the customization of Spansion’s AM Product
marketing and promotional materials for particular geographic regions within the
FSL Territory and for specifically identified Lead opportunities. [*]

 

 

11 
 [*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.  

--------------------------------------------------------------------------------

 

 

10.7.2     Marketing Materials. Spansion will be solely responsible for
producing general AM Product marketing and promotional materials. Spansion will
provide FSL with a reasonable amount of such materials, including for the
purpose of enabling FSL to engage in demand creation activities pursuant to
Section 10.6. FSL shall have the right at its own cost to modify such materials
in order to incorporate Spansion marketing materials into FSL’s general product
marketing materials in such a manner that conforms with FSL’s general marketing
practices.

 

10.8     Training. Spansion shall, both on an ongoing basis and reasonably in
advance of implementing any material updates, enhancements, modifications or
changes to AM Products or commencing commercial production of new versions or
models of AM Products, and otherwise upon FSL’s reasonable request, (a) provide
adequate training to all FSL field sales personnel, sales support personnel, and
field applications personnel engaged in the promotion and sale of AM Products,
and to such personnel of any Sub-distributors to the extent FSL reasonably
determines that such Sub-distributors require such training, and (b) provide to
FSL (and to Sub-distributors, to the extent reasonably required thereby as
reasonably determined by FSL), at no charge, a reasonable number of items of
hardware and software (including evaluation boards and samples) necessary for
such personnel to familiarize themselves with such AM Products to promote, sell
and support such AM Products. Each Party will bear its own costs and expenses
regarding the training set forth in this Section 10.8.

 

10.9     Other Assistance. FSL shall provide Spansion with such additional sales
and/or marketing support activities as Spansion may reasonably request from time
to time, on terms and conditions to be agreed in writing by the Parties.

 

11.

PRICE; PAYMENTS; TAXES

 

11.1     [*]

 

11.2     Price List. [*], Spansion shall provide FSL with an updated price list
which, among other things, shall both set forth Spansion’s recommended sales
price (“RSP”) for each AM Product, [*] to which such price list relates, and
designate each AM Product as either a Standard AM Product or a Custom AM
Product. [*] The Parties will use Best Efforts to establish a real-time price
change notification procedure, but acknowledge that on the Effective Date means
to establish such a procedure have not been implemented. Price changes shall
apply to all Purchase Orders received by Spansion after the effective date of
the change and Spansion may in its discretion [*] received prior to the
effective date of the change. Spansion will establish policies and procedures
whereby Spansion will honor long-term pricing commitments to FSL as agreed to by
Spansion.

 

11.3     Purchase Price of AM Products. The Purchase Price for each AM Product
shall be equal to [*] of the then-current RSP of such AM Product at the time the
order was booked (i.e., when the applicable Purchase Order was accepted)
(“Initial Purchase Price”). The Initial Purchase Price for each AM Product is
subject to the following adjustments:

 

11.3.1     [*]

 

11.3.2     [*]

 

 

12 
 [*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.  

--------------------------------------------------------------------------------

 

 

11.4     Payment Terms. Spansion shall issue and deliver an invoice to FSL for
any amount payable to Spansion pursuant to this Agreement. Unless otherwise
agreed by the Parties, payments for AM Products delivered in accordance with
Section 3.6 shall be made as follows: for each applicable Quarter, (a) payment
for invoices delivered by Spansion to FSL for AM Products delivered during the
first (1st) month of such Quarter shall be made no later than [*]; (b) payment
for invoices delivered by Spansion to FSL for AM Products delivered during the
second (2nd) month of such Quarter shall be made no later than [*]; and (c)
payment for invoices delivered by Spansion to FSL for AM Products delivered
during the third (3rd) month of billing for such Quarter shall be made no later
than [*]. In no event shall Spansion deliver an invoice before delivery of the
AM Products (or, in the event of joint marketing costs payable in accordance
with Section 10.2.2, before incurring the costs to which such invoice relates).
If the end of the payment period falls on a non-business day of FSL, payment may
be made on the following business day. All amounts payable by FSL to Spansion
shall be paid by wire transfer of Japanese Yen or U.S. Dollars, as mutually
agreed, in immediately available funds to such financial institution and account
number as Spansion may designate in writing to FSL.

 

11.5     Currency. All RSPs shall be quoted in U.S. Dollars, except for AM
Products purchased by Customers in the FSL Territory or for Japanese customers
that pay for AM Products in Japanese Yen, in which cases, the RSPs shall be
quoted in both U.S. Dollars and Japanese Yen.

 

11.6     Late Payments. If FSL fails to make any payment on or before the
required payment date, FSL shall be liable for interest on such payment at the
rate of [*] per annum or the maximum amount allowed by Applicable Law, whichever
is less.

 

11.7     Taxes. All amounts payable for AM Product sold by Spansion to FSL
hereunder are exclusive of any taxes. FSL shall reimburse Spansion only for the
following tax payments with respect to the sale of AM Product under this
Agreement unless an exemption applies: state and local use taxes arising in the
United States of America, value added taxes or other similar taxes on turnover
(“VAT”) arising in relevant jurisdictions imposing VAT and consumption taxes
arising in Japan. Spansion shall cause all such amounts reimbursed by FSL to be
paid to the appropriate Governmental Bodies as required by Applicable Law. If
Spansion is required by law to charge use, consumption, VAT or similar taxes to
FSL, Spansion will ensure its invoices are in proper form to enable FSL to claim
VAT or other applicable deductions, if FSL is permitted by law to do so. In the
event that FSL is required by Applicable Law to make any deduction or to
withhold any amount from any sum payable by FSL to Spansion hereunder, (a) FSL
will remit such amounts to the appropriate Governmental Bodies and promptly
furnish Spansion with original tax receipts evidencing the payment of such
amounts, and (b) the sum payable by FSL upon which the deduction or withholding
is based will be decreased accordingly.

 

12.

QUARTERLY BUSINESS REVIEW

 

12.1     Meetings. FSL and Spansion will meet once each Quarter, at a time and
place to be agreed by the Parties. The Parties may attend these meetings in
person, by telephone or via videoconference. Each Party will bear its own costs
and expenses incurred in connection with attending such meetings. Subject to
Sections 12.2 and 12.3, and upon mutual agreement of the Parties, FSL and
Spansion may hold such meetings jointly with any other sub-distributor or sales
representative.

 

 

13 
 [*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.  

--------------------------------------------------------------------------------

 

 

12.2     Meeting Topics. At these Quarterly meetings, the Parties will, among
other things: (a) review the status and overall effectiveness of Spansion’s
marketing activities and, if applicable, the status and overall effectiveness of
Spansion–FSL joint marketing activities undertaken in accordance with
Section 10.2.2; (b) discuss potential Leads and actual or potential Customer
support issues; (c) discuss Customer and Sub-distributor input and feedback
regarding AM Products or proposed Spansion new product offerings; (d) evaluate
the general effectiveness of FSL’s marketing activities in relation to
Spansion’s then-current Marketing Plan; (e) evaluate the performance of Channel
Partners; and (f) discuss other issues and concerns raised by the Parties. In no
event will joint meetings in which Spansion and two or more distributors or
sales representatives participate (including FSL), contain a discussion of any
distributor’s independent sales activities, AM Product pricing or allocation
decisions. Information obtained by Spansion from FSL with regard to FSL’s
independent sales activities, AM Product pricing or allocation shall be subject
to the obligations set forth in Section 15, and shall not be disclosed to any
other Person, except as otherwise expressly permitted hereunder, including
without limitation as permitted under Section 8.1.

 

12.3     Not Corrective Action. The Parties acknowledge and agree that (a) these
quarterly meetings will not be used as a forum in which to institute the
commencement of corrective action procedures against FSL in the event that
Spansion believes that FSL’s sales performance is unsatisfactory, and (b)
Spansion may only take corrective action against FSL on the basis of the
factors, and in accordance with the procedures, set forth in Section 13 below.

 

13.

[*]

 

13.1     [*]

 

13.1.1     [*]

 

13.1.2     [*]

 

13.1.3     [*]

 

13.1.4     [*]

 

13.1.5     [*]

 

13.2     [*]

 

13.2.1     [*]

 

13.2.2     [*]

 

13.2.3     [*]

 

 

14 
  [*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions. 

--------------------------------------------------------------------------------

 

 

13.2.4     [*]

 

13.2.5     [*]

 

13.3     [*]

 

14.

WARRANTIES

 

14.1     Spansion AM Product Warranty. Spansion represents and warrants to FSL
that the AM Products shall operate in accordance with the Documentation and
other written specifications therefor, and shall be free from defects in
functionality, materials and workmanship, for a period of [*] from the date that
such AM Products [*] in accordance with Section 3 (the “Warranty Period”). The
Parties may extend such Warranty Period [*] upon mutual written agreement of the
Parties on a case-by-case basis.

 

14.2      [*], FSL and Spansion will discuss a solution in good faith.

 

14.3     Remedies. In the event that FSL notifies Spansion during the applicable
Warranty Period that any AM Product does not conform to the warranty provisions
set forth in Section 14.1, Spansion shall, at Spansion’s option, (a) [*] in
accordance with the AM Product return and problem verification procedures set
forth in Section 8.3, (b) [*], or (c) [*] for such defective AM Product.
Spansion shall [*] in connection with the [*] defective AM Products.

 

14.4     No Warranty Pass Through. FSL shall have the right to independently
make AM Product warranties to Customers and Sub-distributors consistent with the
AM Product warranty made by Spansion under this Agreement. FSL hereby
indemnifies and holds Spansion harmless from and against any liabilities,
losses, damages, costs and expenses, including attorneys’ fees and costs,
incurred by Spansion resulting from any claims based on or related to any
representation or warranty made by FSL regarding the AM Products that is
inconsistent with the warranty made by Spansion hereunder.

 

14.5     Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT,
NEITHER PARTY MAKES (AND EACH PARTY HEREBY EXPRESSLY DISCLAIMS) ANY
REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
NON-INFRINGEMENT, AND ANY WARRANTIES THAT MAY ARISE FROM COURSE OF PERFORMANCE,
COURSE OF DEALING OR USAGE OF TRADE.

 

 

 15
 [*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.  

--------------------------------------------------------------------------------

 

 

15.     CONFIDENTIAL INFORMATION

 

15.1     Obligations. The Parties acknowledge and agree that all proprietary or
nonpublic information disclosed by one Party (the “Disclosing Party”) to the
other Party (the “Receiving Party”) in connection with this Agreement, directly
or indirectly, which information is (a) marked as “proprietary” or
“confidential” or, if disclosed orally, is designated as confidential or
proprietary at the time of disclosure and reduced in writing or other tangible
(including electronic) form that includes a prominent confidentiality notice and
delivered to the Receiving Party within thirty (30) days of disclosure, or (b)
provided under circumstances reasonably indicating that it constitutes
confidential and proprietary information, constitutes the confidential and
proprietary information of the Disclosing Party (“Confidential Information”).
The Receiving Party may disclose Confidential Information only to those
employees who have a need to know such Confidential Information and who are
bound to retain the confidentiality thereof under provisions (including
provisions relating to nonuse and nondisclosure) no less restrictive than those
required by the Receiving Party for its own confidential information. The
Receiving Party shall, and shall cause its employees to, retain in confidence
and not disclose to any third party (including any of its sub-contractors) any
Confidential Information without the Disclosing Party's express prior written
consent, and the Receiving Party shall not use such Confidential Information
except to exercise the rights and perform its obligations under this Agreement.
Without limiting the foregoing, the Receiving Party shall use at least the same
procedures and degree of care which it uses to protect its own confidential
information of like importance, and in no event less than reasonable care. The
Receiving Party shall be fully responsible for compliance by its employees with
the foregoing, and any act or omission of an employee of the Receiving Party
shall constitute an act or omission of the Receiving Party. The confidentiality
obligations set forth in this Section 15.1 shall apply and continue, with regard
to all Confidential Information disclosed hereunder, during the Term (as
hereinafter defined) and for a period of five (5) years from the date of
termination of this Agreement. For clarity, expiration of the obligations set
forth in this Section 15.1 shall not be deemed to expand any license to any
Intellectual Property Rights under any Transaction Agreement or waive any
confidentiality or non-use obligations under the IP License Agreement.

 

15.2     Exceptions. Notwithstanding the foregoing, Confidential Information
will not include information that: (a) was already known by the Receiving Party,
other than under an obligation of confidentiality to the Disclosing Party or any
third party, at the time of disclosure hereunder, as evidenced by the Receiving
Party's tangible (including written or electronic) records in existence at such
time; (b) was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the Receiving Party hereunder; (c)
became generally available to the public or otherwise part of the public domain
after its disclosure other than through any act or omission of the Receiving
Party in breach of this Agreement; (d) was subsequently lawfully disclosed to
the Receiving Party by an Entity or person other than the Disclosing Party not
subject to any duty of confidentiality with respect thereto; or (e) was
developed by the Receiving Party without reference to any Confidential
Information disclosed by the Disclosing Party, as evidenced by the Receiving
Party's tangible (including written or electronic) records in existence at such
time. Further, and notwithstanding Section 15.1 above or any other provision of
this Agreement, to the extent any information or materials disclosed by either
Party to the other Party under this Agreement constitute Assigned Technology (as
defined in the IP Assignment Agreement) or Retained Technology (as defined in
the IP License Agreement), the Parties’ respective obligations with respect to
the use and disclosure of such information or materials shall be governed by the
confidentiality provisions set forth in the IP License Agreement (and not this
Agreement), and the confidentiality provisions set forth in this Agreement
(including in this Section ) shall not govern the use or disclosure of such
information or materials.

 

 

16 
 [*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.  

--------------------------------------------------------------------------------

 

 

15.3     Confidentiality of Agreement; Publicity. Each Party agrees that the
terms and conditions of this Agreement shall be treated as Confidential
Information and that no reference shall be made thereto without the prior
written consent of the other Party (which consent shall not be unreasonably
withheld) except (a) as required by Applicable Law, provided that in the case of
any filing with a Governmental Body that would result in public disclosure of
the terms hereof, the Parties shall mutually cooperate to limit the scope of
public disclosure to the greatest extent possible, (b) to its accountants,
banks, financing sources, lawyers and other professional advisors, provided that
such parties undertake in writing (or are otherwise bound by rules of
professional conduct) to keep such information strictly confidential, (c) in
connection with the enforcement of this Agreement, or (d) pursuant to agreed
joint press releases prepared in good faith. The Parties will consult with each
other, in advance, with regard to the terms of all proposed press releases,
public announcements and other public statements with respect to the
transactions contemplated hereby.

 

15.4     Other Agreements. Notwithstanding anything to the contrary in this
Agreement (including this Section 15), and for purposes of clarity, nothing in
this Agreement (including this Section 15)  is intended to limit, restrict or
otherwise modify: (a) FSL’s or any of its Affiliates’ ownership of or rights or
licenses under any Intellectual Property Rights, including those granted by
Spansion under any other Transaction Agreement, or (b) Spansion’s or any of its
Affiliates’ ownership of or rights or licenses under any Intellectual Property
Rights, including those assigned or transferred to Spansion or any of its
Affiliates under any other Transaction Agreement.

 

16.

CONSEQUENTIAL DAMAGES WAIVER

 

TO THE EXTENT PERMITTED BY APPLICABLE LAW, IN NO EVENT SHALL EITHER PARTY BE
LIABLE TO THE OTHER PARTY, OR ANY THIRD PARTY CLAIMING THROUGH OR UNDER SUCH
PARTY, UNDER ANY LEGAL THEORY, FOR ANY COSTS (INCLUDING WITHOUT LIMITATION LABOR
COSTS) FOR IN-THE-FIELD INSTALLATION OR REPAIR WORK, OR FOR OTHER SIMILAR REWORK
COSTS, OR FOR ANY LOSS OF PROFITS, REVENUES OR GOODWILL, LOSS OF DATA, OR FOR
ANY INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, EVEN IF SUCH PARTY
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THE FOREGOING PROVISIONS OF
THIS SECTION 16 SHALL NOT BE DEEMED TO LIMIT SPANSION’S INDEMNITY OBLIGATIONS
UNDER SECTION 18.

 

17.

LIMITATION OF LIABILITY

 

EXCEPT WITH RESPECT TO SPANSION’S INDEMNITY OBLIGATIONS UNDER SECTION 18,
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, AND TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH PARTY’S AGGREGATE LIABILITY TO THE OTHER PARTY
OR ANY THIRD PARTY FOR CLAIMS RELATING TO THIS AGREEMENT, WHETHER FOR BREACH,
NEGLIGENCE, INFRINGEMENT, IN TORT OR OTHERWISE, SHALL BE LIMITED TO AN AMOUNT
EQUAL TO THE TOTAL AMOUNTS PAID OR PAYABLE BY FSL TO SPANSION IN THE MOST RECENT
FULL CALENDAR YEAR PRECEDING EITHER PARTY’S INITIAL NOTICE TO THE OTHER PARTY OF
ANY CLAIM OR POTENTIAL CLAIM HEREUNDER.

 

 

 17
 [*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.  

--------------------------------------------------------------------------------

 

 

18.

SPANSION INDEMNITY

 

18.1     Indemnity. Spansion shall indemnify and hold each Seller Indemnified
Party harmless from and against any and all Losses resulting from or arising out
of any Third-Party Claim instituted against or made upon (i) such Seller
Indemnified Party, or (ii) any subcontractor, distributor, reseller or customer
of such Seller Indemnified Party (solely to the extent such Seller Indemnified
Party is legally obligated to provide indemnification to such subcontractor,
distributor, reseller or customer for such Losses and such subcontractor,
distributor, reseller or customer has sought indemnification from such Seller
Indemnified Party for such Losses), in each case, in or under which such Third
Party alleges, asserts, or otherwise claims that the AM Products purchased,
marketed, sold or otherwise distributed under this Agreement or any
manufacturing, assembly, packaging or other processes or Technology used to
manufacture, assemble, package or otherwise process the AM Products (the
foregoing, collectively, the “Indemnifiable Subject Matter”), or any use or
other exploitation thereof, Infringe any Intellectual Property Right of such
Third Party.

 

18.2     Exclusions. The indemnity obligations set forth in this Section 18
shall not be available for:

 

(a)     any Third-Party Claim which is subject to Appendix B of the Stock
Purchase Agreement;

 

(b)     any allegation, assertion or claim of Infringement to the extent such
allegation, assertion or claim is based on any modifications to the
Indemnifiable Subject Matter, which modifications are made by any Seller
Indemnified Party or any Third Party (unless such modification was specifically
authorized or required by Indemnifying Party or its Affiliates in writing), to
the extent the Infringement would not have occurred in the absence of such
modification;

 

(c)     any allegation, assertion or claim of Infringement to the extent such
allegation, assertion or claim is based on any combination of Indemnifiable
Subject Matter with any product or service that is not a product or service
furnished by the Indemnifying Party or its Affiliates, to the extent such
Infringement would not have occurred in the absence of such combination; or

 

(d)     any allegation, assertion or claim based on IPR Indemnified AM Products
(other than allegations, assertions or claims based on Process Technology).

 

18.3     Procedure. Sections 9.03, 9.04, 9.07 and 9.08 of the Stock Purchase
Agreement are hereby incorporated herein by reference.

 

18.4     Limit on Liability. In no event shall Spansion’s liability under
Section 18.1 exceed the amounts paid to FSL or its Affiliates by their
respective Customers or Channel Partners for the affected AM Products.

 

18.5     Sole Obligation. THE FOREGOING INDEMNITIES STATE THE SOLE OBLIGATION
AND EXCLUSIVE LIABILITY OF SPANSION TO THE SELLER INDEMNIFIED PARTIES, AND THE
INDEMNIFIED PARTY’S SOLE RECOURSE AND REMEDY AGAINST SPANSION, FOR ANY
PROCEEDING, DEMAND OR OTHER CLAIM THAT IS SUBJECT TO INDEMNIFICATION UNDER
SECTION 18.1 ABOVE

 

 

18 
 [*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.  

--------------------------------------------------------------------------------

 

 

18.6     Special Indemnity.

 

18.6.1     Indemnification by Spansion.  Spansion shall defend, indemnify and
hold the Seller Indemnified Parties and Fujitsu Electronics Inc. (“FEI”)
harmless from and against all Losses resulting from a determination by the
Japanese tax authorities that Spansion has a fixed place of business (permanent
establishment) in Japan resulting from, attributable to or arising out of its
purchase, ownership and/or future resale of the Transferred Inventory (as
defined in the Inventory Purchase and Sale Agreement); provided that such Losses
shall not include Losses for damage to reputation or similar Losses.

 

18.6.2     Treatment of Indemnification. Any claim by a Seller Indemnified Party
for indemnification under this Section 18.6 shall be governed by the provisions
of Article 9 of the Stock Purchase Agreement (applied mutatis mutandis to this
Agreement), which shall constitute the exclusive remedy of the Seller
Indemnified Parties and FEI with respect to any such claim.

 

19.

TERM AND TERMINATION

 

19.1     Term. This Agreement will be effective as of the Effective Date, and
will continue in full force and effect until the fifth (5th) anniversary of the
Effective Date (the “Initial Term”), unless terminated as set forth in this
Section 19. After the expiration of the Initial Term, the term of this Agreement
shall renew automatically for additional one (1) year periods, unless (a)
terminated as set forth in this Section 19, or (b) either Party provides written
notice to the other Party of its intention not to renew no later than [*] prior
to the expiration of the then-current term (each such one (1) year period, a
“Renewal Term,” and the Initial Term and any Renewal Terms, collectively, the
“Term”).

 

19.2     Termination for Breach. In the event that either Party materially
defaults in the performance of a material obligation under this Agreement, then
the non-defaulting Party may provide written notice to the defaulting Party
indicating: (a) the nature and basis of such default with reference to the
applicable provisions of this Agreement; and (b) the non-defaulting Party’s
intention to terminate this Agreement. Upon receipt of such notice, the
defaulting Party shall use Best Efforts to cure the alleged breach in a timely
manner, and the Parties shall meet to discuss the matter. If the breach has not
been cured to the reasonable satisfaction of the non-defaulting Party within a
reasonable period of time of not less than [*], and if the Parties are not
otherwise able to resolve the matter, then the non-defaulting Party may
terminate this Agreement upon written notice.

 

19.3     Termination of Distribution Rights for [*] and With Respect to [*].
Notwithstanding anything to the contrary set forth in this Agreement, if
Spansion demonstrates to FSL that Spansion has established and allocated
sufficient facilities and resources to service and otherwise fulfill all of the
AM Product-related requirements of a particular [*], then Spansion may, by
written notice to FSL, request the transfer of [*] to Spansion. Following FSL’s
receipt of such request, the Parties shall cooperate to obtain [*] with respect
to such transfer and, if the Parties obtain [*] before the expiration of the
[*]-period commencing on FSL’s receipt of Spansion’s transfer request, then
FSL’s non-exclusive right under Section 2.1 of this Agreement to market, sell
and otherwise distribute AM Products to [*], as applicable, shall terminate upon
such transfer, subject to FSL’s right to fulfill any outstanding purchase orders
and any other supply obligations or commitments owed to [*] as of the date of
such termination. Any cost or expenses in connection with a transfer described
in this Section 19.3 shall be borne by [*].

 

 

 19
 [*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.  

--------------------------------------------------------------------------------

 

 

19.4     Effect of Termination.

 

19.4.1     Return of Confidential Information. After expiration or termination
of this Agreement, (a) each Party shall cease the usage of Confidential
Information provided by the other Party hereunder and (b) each Party shall
without delay return to the other Party all Confidential Information provided by
the other Party hereunder, including any copies and extracts thereof; in each
case, except to the extent such Party is licensed under the IP Assignment
Agreement or IP License Agreement or is otherwise permitted or contemplated to
retain or use such Confidential Information thereunder.

 

19.4.2     Limitation of Liability. Neither Spansion nor FSL shall be liable to
the other, because of such termination, for compensation, reimbursement or
damages: (i) for the loss of prospective profits, anticipated sales or goodwill;
(ii) on account of any expenditures, investments or commitments made by either;
or (iii) for any other reason whatsoever based upon the result of such
termination.

 

19.4.3     Continuing Liability. The termination of this Agreement for any
reason shall not release either Party from any liability, obligation or
agreement which has already accrued at the time of termination. Termination of
this Agreement for any reason shall not constitute a waiver or release of, or
otherwise be deemed to prejudice or adversely affect, any rights, remedies or
claims, whether for damages or otherwise, which a Party may have hereunder, at
law or otherwise, or which may arise out of or in connection with such
termination.

 

19.5     Outstanding Purchase Order Fulfillment. Spansion shall complete all
Purchase Orders that have been previously accepted by Spansion and not
specifically cancelled upon termination by FSL, and shall accept and fulfill any
Purchase Orders issued by FSL for a period of [*] after termination of this
Agreement, provided that the reason for termination was not a failure by FSL to
pay amounts previously due to Spansion under this Agreement; provided, further,
that all inventories held by or on behalf of FSL and its Sub-distributors shall
be depleted by the end of such [*] period. During such period, Spansion may
freely appoint additional distributors in the FSL Territory and with respect to
[*].

 

19.5.1     Payment Obligation. FSL shall pay for all AM Products previously
delivered by Spansion and all AM Products subsequently delivered by Spansion
pursuant to the Purchase Orders referred to in Section 19.4.4.

 

19.5.2     Trademark and Documentation Licenses. All licenses relating to
Spansion Trademarks and Documentation shall terminate, provided, however, that
FSL shall have the right to continue to use Spansion Trademarks and
Documentation, in a manner consistent with Section 6, in connection with the
sale of AM Products in accordance with Section 19.4.4.

 

19.6     Survival. The provisions of Sections 1, 11.3 through 11.7, 14, 15, 16,
17, 18, 19.4, 19.5, 20, 21, 22, 23 and 24 shall survive any termination of this
Agreement.

 

 

 20
 [*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.  

--------------------------------------------------------------------------------

 

 

20.

FORCE MAJEURE

 

Neither Party shall be liable for failure to perform, in whole or in part, its
obligations under this Agreement if such failure is caused by any event or
condition not reasonably within the control of the affected Party, including,
without limitation, by fire, flood, typhoon, earthquake, explosion, strikes,
unavoidable accidents, war (declared or undeclared), acts of terrorism,
sabotage, embargoes, acts of governmental authorities, riots, insurrections, or
any other cause beyond the reasonable control of a Party; provided that the
affected Party promptly notifies the other Party of the occurrence of the event
of force majeure set forth above and takes all reasonable steps necessary to
resume performance of its obligations so interfered with.

 

21.

EXPORT LAWS

 

Spansion shall comply with all export laws, regulations and controls imposed or
administered by the U.S. Department of Commerce and all other United States
Governmental Authorities, including the Export Administration Regulations of the
U.S. Department of Commerce Bureau of Export Administration, and shall not
export, or allow the export or re-export of, any AM Product or any Confidential
Information of FSL in violation of such laws and/or regulations, or without
having obtained at its expense all consents required in connection therewith.

 

22.

ASSIGNMENT

 

Neither this Agreement nor any rights, interests or obligations hereunder may be
assigned, delegated or otherwise transferred by either Party (whether
voluntarily or involuntarily and whether by merger, transfer of assets,
operation of Applicable Law or otherwise), without the other Party’s express
prior written approval, except that either Party may assign its rights,
interests and obligations under this Agreement in their entirety to a successor
of all or substantially all of such Party’s assets related to this Agreement
upon prior written notice to the other Party. Any attempt to assign or transfer
this Agreement in violation of this Section 22 shall be void. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
Parties and their respective successors and permitted assigns.

 

23.

NOTICES

 

All notices, requests, demands, claims and other communications hereunder shall
be in writing and shall be deemed duly given (a) upon receipt if delivered
personally, (b) upon confirmation if telecopied or (c) on the first Business Day
following dispatch if sent by a nationally-recognized overnight courier service;
provided, however, that, if delivered on a date that is not a Business Day or
after 5:00 p.m. on a Business Day, such notice, request, demand, claim or other
communication shall be deemed delivered on the next succeeding Business Day;
provided, further, that such notice, request, demand, claim or other
communication is delivered to the applicable Party at such Party’s address or
facsimile number as set forth below.

 

If to Spansion, addressed to it at:

Spansion LLC

915 DeGuigne Drive

Sunnyvale, California, U.S.A. 94085

Email: jay.legenhausen@spansion.com

Fax: [*]

Attention: Jay Legenhausen, Corporate Senior Vice President, Worldwide Sales

 

 

 21
 [*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.  

--------------------------------------------------------------------------------

 

 

With copies to (which shall not constitute notice):

Latham & Watkins LLP
140 Scott Drive,
Menlo Park, CA 94025
United States
Fax: 1-650-463-2600
Attention: Tad J. Freese, Esq.

 

Latham & Watkins LLP
Marunouchi Building, 32nd Floor
2-4-1 Marunouchi
Chiyoda-ku, Tokyo 100-6332

Japan
Fax: 011-81-3-6212-7801
Attention: Michael J. Yoshii, Esq.

 

If to FSL, addressed to it at:

Fujitsu Semiconductor Limited
Nomura Shin-Yokohama Building
2-10-23 Shinyokohama
Kohoku-ku, Yokohama 222-0033
Japan
Fax: [*]

Attention: [*]

 

With a copy to (which shall not constitute notice):

Morrison & Foerster LLP
Shin-Marunouchi Building, 29th Floor
5-1, Marunouchi 1-Chome
Chiyoda-ku, Tokyo 100-6529
Japan
Fax: 011-81-3-3214-6512
Attention: Jay Ponazecki, Esq.

 

Either Party may change the address to which notices, requests, demands, claims
and other communications hereunder are to be delivered by giving the other Party
notice in the manner herein set forth.

 

24.

MISCELLANEOUS TERMS

 

24.1     No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any Person other than the Parties and their respective
successors and permitted assigns.

 

 

22 
 [*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.  

--------------------------------------------------------------------------------

 

 

24.2     Entire Agreement. This Agreement (including any appendices, exhibits
and schedules attached hereto), the Stock Purchase Agreement and other Ancillary
Documents (including any appendices, exhibits and schedules attached thereto),
and the other documents referred to herein constitute the entire agreement
between the Parties and supersede any prior understandings, agreements or
representations by or between the Parties, written or oral, to the extent that
they relate in any way to the subject matter hereof.

 

24.3     Counterparts and Facsimile Signatures. This Agreement may be executed
in two (2) or more counterparts, each of which shall be deemed an original but
all of which together shall constitute one and the same instrument. The
counterparts of this Agreement may be executed and delivered by facsimile or
other electronic signature by either Party to the other Party and the receiving
Party may rely on the receipt of such document so executed and delivered by
facsimile or other electronic method as if the original had been received.

 

24.4     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Japan without giving effect to any choice or
conflict of law provision or rule that would cause the application of the laws
of any jurisdiction other than Japan.

 

24.5     Dispute Resolution. Any dispute, difference, controversy or claim
arising in connection with or related or incidental to, or question occurring
under, this Agreement or the subject matter hereof shall be resolved in
accordance with Section 11.10 of the Stock Purchase Agreement.

 

24.6     Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by both Parties.
No waiver by either Party of any provision of this Agreement or any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be valid unless the same shall be in writing and
signed by the Party making such waiver, nor shall such waiver be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.

 

24.7     Severability. Any term or provision of this Agreement that is held as
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

 

24.8     Construction. The Parties have participated jointly in the negotiation
and drafting of this Agreement. In the event that an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring either Party by virtue of the authorship of any of the
provisions of this Agreement.

 

24.9     Cumulative Remedies. Except as otherwise expressly set forth in this
Agreement, all rights and remedies of the Parties under this Agreement shall be
cumulative and the exercise of one or more rights or remedies shall not preclude
the exercise of any other right or remedy available under this Agreement, at
law, in equity or otherwise.

 

 

 23
 [*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.  

--------------------------------------------------------------------------------

 

  

[Signature Page Follows]

 

 

 24
 [*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.  

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective duly authorized representatives as of the date
first above written.

 

SPANSION LLC:

     

By:

/s/ Randy W. Furr

 

Name:

Randy W. Furr

 

Title:

Corporate Executive Vice President and Chief Financial Officer

   

 

 

[Signature Page to AM Product Distribution Agreement]



 
 [*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.  

--------------------------------------------------------------------------------

 

 

 

FUJITSU SEMICONDUCTOR LIMITED:

 


By:

 

/s/ Kagemasa Magaribuchi

Name:

Kagemasa Magaribuchi

Title:

Member of the Board and Corporate Senior Vice President & President, Corporate
Management Unit

 

 

 

[Signature Page to AM Product Distribution Agreement] 



 
  [*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions. 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.1.11

CHANNEL PARTNERS

 

 

[*]

 

Channel Partners and representatives shall have rights consistent with the terms
of this Agreement.

 

 

 Sch. 1.1.11 - 1
 [*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.  

--------------------------------------------------------------------------------

 

  

SCHEDULE 1.1.17


[*][3 PAGES REDACTED]

 

 

 

 Sch. 1.1.17 - 1
 [*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.  

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.1.29



 

[*][4 PAGES REDACTED]

 

 

 Sch. 1.1.29 - 1
  [*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions. 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.1.32

[*][1 PAGE REDACTED]

 

 

 Sch. 1.1.32 - 1
  [*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions. 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.1.41

TRADEMARKS

 

[*][1 PAGE REDACTED]

 

 

 Sch. 1.1.41 - 1
  [*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions. 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.1.44



 

[*][1 PAGE REDACTED]

 

 

 Sch. 1.1.44 - 1
 [*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.  

--------------------------------------------------------------------------------

 

 

SCHEDULE 2.2.3

[*][1 PAGE REDACTED]

 

 

 Sch. 2.2.3 - 1
  [*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions. 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2.2.4

POINT-OF-SALE REPORT INFORMATION

 

[*][1 PAGE REDACTED]

 

 

Sch. 2.2.4 - 1 
  [*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions. 

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.3.1



 

[*][1 PAGE REDACTED]

 

 

 Sch. 5.3.1 - 1
 [*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.  

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.5

TRADEMARK GUIDELINES

 

The following Guidelines shall apply to use of the Spansion Trademarks, as
provided by Section 6 of the Agreement.

 

1.

Correct Use of Word Trademarks in Written Materials. The Spansion Trademarks
must be distinguished in print from surrounding text. Unless a Spansion
Trademark is a Design Mark (as defined below), it should be graphically
distinguished in one of the following manners:

 

 

(a)

printing the Spansion Trademark in upper case letters;

       

(b)

printing the Spansion Trademark in quotation marks;

       

(c)

printing the Spansion Trademark in italics;

       

(d)

printing the Spansion Trademark in bold face type;

       

(e)

underlining the Spansion Trademark.

 

If the Spansion Trademark is normally written in lower case letters, then it
must be set off from the surrounding text in some manner (such as quotation
marks or italic type) that makes it apparent it is a Trademark. Spansion
Trademarks registered in a stylized form must only be used in the style and form
in which they are registered.

 

2.              Correct Use of Design Marks. The proportions of any Spansion
Trademark that is a design or is composed of stylized text (a “Design Mark”)
must be maintained, even if the Design Mark is increased or decreased in size.
The size of Design Marks must never be so small that the letters and shape of
the logo are unrecognizable. Design Marks must always be surrounded by a clear
area in which no lettering or design elements appear to ensure that the Design
Mark is distinct and not attached or otherwise obscured by other graphic
elements.

 

3.              Use of Trademarks in Conjunction with Other Marks. The Spansion
Trademarks may be used in conjunction with or in close proximity to the
Trademarks of another individual or entity only in such a manner that the
overall appearance resulting from such use conveys the unequivocal impression
that the Spansion Trademarks are associated with Spansion and that the Spansion
Trademarks are separate and distinct from any product or service of the other
individual or entity. The Spansion Trademarks must be used only to refer to
Spansion’s products or to products that include Spansion’s products.

 

4.              No Alteration of Trademarks. The Spansion Trademarks must appear
legibly, without alteration and in their complete form. Where these Guidelines
(including any attachments) specify the exact style, positioning of the letters,
spelling, dimensions and relative size of Spansion Trademarks, use of the
Spansion Trademarks shall be in conformance therewith. Spansion shall from time
to time provide additional information regarding the proper form of Spansion
Trademarks, and these Guidelines shall be updated to reflect such additional
information, as provided in Section 6.5 of the Agreement. The Spansion
Trademarks must be used as adjectives, not as verbs and not possessively. At
least once in all printed materials where a particular Spansion Trademark is
used (preferably the first reference to such Spansion Trademark), the Spansion
Trademark should be followed by the generic name of the AM Product identified by
the Spansion Trademark.

 

 

Sch. 6.5 - 1 
 [*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.  

--------------------------------------------------------------------------------

 

 

5.              Trademark Marking Requirements. The proper symbol— ®, TM or SM—
for each Spansion Trademark must be used. Although it is not necessary to use a
trademark symbol every time a Spansion Trademark is used in printed materials or
on packaging, labels or in electronic materials, the symbol should be noted at
least once on printed materials, including packaging, labels, advertisements and
on-line information such as websites, to designate a trademark of Spansion. If
it is not feasible or aesthetically desirable to place the ®, TM or SM symbol
with a Spansion Trademark, the Spansion Trademark should be followed, where
feasible, by an asterisk (*) that references one of the following footnotes:

 

 

(a)

Reg. U.S. Patent and Trademark Office (if applicable).

       

(b)

This is a trademark of Spansion LLC in the United States and other countries.

       

(c)

This is a registered trademark of Spansion LLC in the United States and other
countries (once again, if applicable).

 

Alternatively, a designation of Spansion Trademarks on a panel of packaging or
at the end of printed materials will suffice. For example, if a press release or
detailed advertisement refers to the Spansion Trademarks, the following note
could appear at the end of the document:

 

[SPANSION TRADEMARK] is a trademark of Spansion LLC in the United States and
other countries.

 

Additional factors need to be considered when identifying ownership of the
Spansion Trademarks in countries other than the United States. For example, some
countries do not recognize the ® symbol. In other countries, improper use of the
® symbol can result in the forfeiture of Trademark rights. Therefore this last
approach to identifying ownership of Spansion Trademark should be used for
labels, packaging, brochures, advertising or promotional materials intended for
use in countries other than the United States.

 

6.              Proprietary Notices. In addition to use of the proper Trademark
designation, proper credit should be attributed to Spansion for all use of
Spansion Trademarks. An appropriate trademark proprietary notice must list all
Spansion Trademarks that were used in any document or other materials and state
that the Spansion Trademarks belong to Spansion. Credits may be placed on the
copyright page of a document, with other legal notices, or at the bottom of an
advertisement, web page or other matter.

 

7.              No Disparaging Use. The Spansion Trademarks must not be used in
a manner that disparages Spansion and/or the AM Products.

 

 

Sch. 6.5 - 1

 [*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions. 